GOODWYN, Justice.
This is a petition for writ of certiorari to the Court of Appeals to review and revise the decision of that court in Powell v. State of Alabama, 100 So.2d 38. The portion of the opinion claimed by petitioner to be laid in error is the holding that the solicitor’s questioning of various witnesses was not error to reverse. It is apparent that the Court of Appeals, in so holding, invoked the rule of “error without injury.” We have held that certiorari will not be granted on the application of that doctrine unless the facts are fully stated in the opinion. Shouse v. State, 258 Ala. 499, 500, 63 So.2d 728; Armstrong v. Blackwood, 227 Ala. 545, 547, 151 So. 602. It is clear that the facts leading up to, and bearing on,- the questions put to the witnesses by the solicitor are not fully stated in the opinion.
. Writ denied.
LAWSON, SIMPSON and MERRILL, JJ., concur.